Title: Abigail Adams to John Adams, 4 April 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy April 4th 1796
          
          I see by the papers brought by last nights Mail that the Question on Livingstones Motion was carried by a great Magority. this May truly be calld a scramble after power. what is to come next? dare they touch the Treaty with unhallowd Hands? Giles seems all at once to have fallen in Love with Checks, and rings as many changes with them, as has been asscribed to the Author of the Defence. I have read his flimsy speach repleat with Sophistry, calculated to catch flies, but not a toil for Lions. I do not recollect being more pleasd with any speach than mr Bucks Simple, Manly, and convincing, “plain Truth Dear Murry, needs no flowers of speach” it is curious to see these Geniuss quoting as an Authority a Nation & Government, which on other occasions & from the opposite side, they would repobate in the severest terms. but what cannot Party Spirit effect. it can see single & Double, Proteus like assume all shapes, and forms. This said mr Giles, who appears to have some lose Ideas borrowd from a work which I presume he never studied, or he might have learnt from it, a true picture of himself and Party, and that the Love of power, like the Love of fame, how ever disguised by art, Glows more or less, and burns in every Heart that this tendency can never be eradicated, but ought to be so gaurded as not to prevail over the Laws, and in the Words of the Defence, [“]putting the Executive power into the Hands of the people is bribing them to their own destruction. putting it into the Hands of their Representitives is Still worse as it gives more opportunity to conceal the Knavery”
          Tomorrow is our Election Day, and after scolding and abuseing the Old Man some, their Hearts relent towards him, and I am very certain from what I have read and what I have heard, all of which will serve rather than injure his cause, he will again be Reelected and I belive by a large proportion of the state. in the first place he lives in the Town of Boston. that has its Weight with their Pride and Ambition in the next place, they recollect his former Services his Age, and his Virtues. those take hold of their gratitude, and they know not how to bring his grey Hairs with sorrow to the Grave. there they have some merrit. they know there is not any other Man held up sufficiently popular to unite the people. these are the considerations of the Patriots. the Antis Support him, because they

think him a spoke in their Wheel. I own for Myself, whilst I pitty his infirmities, I should have been sorry to have had him dropt. there will be many Votes for sumner, and his Election will not be so full as the last year.
          Tell mr Cabot that Mrs Cabot call’d on me on her return from Hingham, that she was well and in good spirits. We compared Notes and mournd the absence of our Mates, more particularly as the Spring approaches, that I sent My Love to him by her, and she sent her Respects to you, which means just the same thing.
          I have had a confinement for several Days Something of the prevailing Lung complaint. I hope it will prove Slight, and that I shall be out again soon. our cold March east Winds have been the cause of it. You will escape their voilence I hope.
          present me affectionately to all Friends / Your
          
            A Adams
          
          
            P s Mr Cranch is rather better.
          
        